                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSE ENRIQUE CASTILLO CHAIDEZ,                   :
                    Plaintiff,                   :             CIVIL ACTION
               v.                                :             No. 18-1837
                                                 :
CARL HEMPHILL, ET AL.                            :
                    Defendants.                  :



                                         ORDER
      This 15th day of November, 2019, for the reasons stated in the accompanying

memorandum, Defendants’ Motion for Summary Judgment is DENIED.




                                                    /s/ Gerald Austin McHugh
                                                 United States District Judge
